Exhibit 10.9

WINMARK CORPORATION
WIRTH BUSINESS CREDIT, INC.
WINMARK CAPITAL CORPORATION
GROW BIZ GAMES, INC.

5.50% SENIOR SECURED NOTE DUE MAY 14, 2025

 

No. R-1

 

May 14, 2015

$7,950,000

 

PPN: 97424* AA2

 

FOR VALUE RECEIVED, the undersigned, WINMARK CORPORATION, a corporation
organized and existing under the laws of the State of Minnesota (herein called
the “Company”), Wirth Business Credit, Inc., a corporation organized and
existing under the laws of the State of Minnesota (herein called “Wirth”),
Winmark Capital Corporation, a corporation organized and existing under the laws
of the State of Minnesota (herein called “Winmark Capital”), and Grow Biz
Games, Inc., a corporation organized and existing under the laws of the State of
Minnesota (“Grow Biz”; the Company, Wirth, Winmark Capital and Grow Biz being
collectively called the “Issuers”), hereby jointly and severally promise to pay
to THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, or registered assigns, the
principal sum of SEVEN MILLION NINE HUNDRED FIFTY THOUSAND DOLLARS on May 14,
2025, with interest (computed on the basis of a 360-day year—30-day month)
(a) on the unpaid balance thereof at the rate of 5.50% per annum from the date
hereof, payable quarterly on the 14th day of February, May, August and
November in each year, commencing with the February 14, May 14, August 14 or
November 14 next succeeding the date hereof, until the principal hereof shall
have become due and payable, and (b) (i) on any overdue payment (including any
overdue prepayment) of principal, any overdue payment of Yield-Maintenance
Amount, any overdue payment of interest (to the extent permitted by applicable
law), and (ii) during any period when an Event of Default shall be in existence,
at the election of the Required Holder(s), on the entire principal amount
hereof, at a rate per annum from time to time equal to the Default Rate, payable
quarterly as aforesaid (or, at the option of the registered holder hereof, on
demand).  The “Default Rate” shall mean a rate per annum from time to time equal
to the lesser of (i) the maximum rate permitted by applicable law, and (ii) the
greater of (a) 7.50% or (b) 2.00% over the rate of interest publicly announced
by JPMorgan Chase Bank, National Association, from time to time in New York City
as its Prime Rate.

 

Payments of principal of, interest on and any Yield-Maintenance Amount payable
with respect to this Note are to be made at the main office of JPMorgan Chase
Bank in New York City or at such other place as the holder hereof shall
designate to the Company in writing, in lawful money of the United States of
America.

 

This Note is one of a series of Senior Secured Notes (herein called the “Notes”)
issued pursuant to a Note Agreement, dated as of May 14, 2015 (herein called the
“Agreement”), among the Issuers and the original purchasers of the Notes named
in the Purchaser Schedule attached thereto and is entitled to the benefits
thereof.

 

This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Issuers
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving

 

--------------------------------------------------------------------------------


 

payment and for all other purposes, and the Issuers shall not be affected by any
notice to the contrary.

 

The Issuers jointly and severally agrees to make required prepayments of
principal on the dates and in the amounts specified in the Agreement.  This Note
is also subject to optional prepayment, in whole or from time to time in part,
on the terms specified in the Agreement, but not otherwise.

 

This Note is secured by, and entitled to the benefits of, the Collateral
Documents.  Reference is made to the Collateral Documents for a statement
concerning the terms and conditions governing the collateral security for the
obligations of the Issuers hereunder.

 

Each Issuer and any and all endorsers, guarantors and sureties severally waive
demand, presentment for payment, notice of dishonor or default, notice of intent
to accelerate, notice of acceleration (except to the extent required in the
Agreement), protest and diligence in collecting in connection with this Note,
whether now or hereafter required by applicable law.

 

In case an Event of Default shall occur and be continuing, the principal of this
Note may be declared or otherwise become due and payable in the manner and with
the effect provided in the Agreement.

 

Capitalized terms used herein which are defined in the Agreement and not
otherwise defined herein shall have the meanings as defined in the Agreement.

 

2

--------------------------------------------------------------------------------


 

THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF ILLINOIS AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF SUCH STATE (EXCLUDING ANY
CONFLICTS OF LAW RULES WHICH WOULD OTHERWISE CAUSE THIS NOTE TO BE CONSTRUED OR
ENFORCED IN ACCORDANCE WITH THE LAWS OF ANY OTHER JURISDICTION).

 

 

WINMARK CORPORATION

 

 

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

 

Name: Brett D. Heffes

 

 

Title: President

 

 

 

 

 

 

WIRTH BUSINESS CREDIT, INC.

 

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

 

Name: Brett D. Heffes

 

 

Title: Treasurer

 

 

 

 

 

 

 

WINMARK CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

 

Name: Brett D. Heffes

 

 

Title: Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

GROW BIZ GAMES, INC.

 

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

 

Name: Brett D. Heffes

 

 

Title: Treasurer

 

--------------------------------------------------------------------------------


 

WINMARK CORPORATION
WIRTH BUSINESS CREDIT, INC.
WINMARK CAPITAL CORPORATION
GROW BIZ GAMES, INC.

5.50% SENIOR SECURED NOTE DUE MAY 14, 2025

 

No. R-2

 

May 14, 2015

$12,500,000

 

PPN: 97424* AA2

 

FOR VALUE RECEIVED, the undersigned, WINMARK CORPORATION, a corporation
organized and existing under the laws of the State of Minnesota (herein called
the “Company”), Wirth Business Credit, Inc., a corporation organized and
existing under the laws of the State of Minnesota (herein called “Wirth”),
Winmark Capital Corporation, a corporation organized and existing under the laws
of the State of Minnesota (herein called “Winmark Capital”), and Grow Biz
Games, Inc., a corporation organized and existing under the laws of the State of
Minnesota (“Grow Biz”; the Company, Wirth, Winmark Capital and Grow Biz being
collectively called the “Issuers”), hereby jointly and severally promise to pay
to THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, or registered assigns, the
principal sum of TWELVE MILLION FIVE HUNDRED THOUSAND DOLLARS on May 14, 2025,
with interest (computed on the basis of a 360-day year—30-day month) (a) on the
unpaid balance thereof at the rate of 5.50% per annum from the date hereof,
payable quarterly on the 14th day of February, May, August and November in each
year, commencing with the February 14, May 14, August 14 or November 14 next
succeeding the date hereof, until the principal hereof shall have become due and
payable, and (b) (i) on any overdue payment (including any overdue prepayment)
of principal, any overdue payment of Yield-Maintenance Amount, any overdue
payment of interest (to the extent permitted by applicable law), and (ii) during
any period when an Event of Default shall be in existence, at the election of
the Required Holder(s), on the entire principal amount hereof, at a rate per
annum from time to time equal to the Default Rate, payable quarterly as
aforesaid (or, at the option of the registered holder hereof, on demand).  The
“Default Rate” shall mean a rate per annum from time to time equal to the lesser
of (i) the maximum rate permitted by applicable law, and (ii) the greater of
(a) 7.50% or (b) 2.00% over the rate of interest publicly announced by JPMorgan
Chase Bank, National Association, from time to time in New York City as its
Prime Rate.

 

Payments of principal of, interest on and any Yield-Maintenance Amount payable
with respect to this Note are to be made at the main office of JPMorgan Chase
Bank in New York City or at such other place as the holder hereof shall
designate to the Company in writing, in lawful money of the United States of
America.

 

This Note is one of a series of Senior Secured Notes (herein called the “Notes”)
issued pursuant to a Note Agreement, dated as of May 14, 2015 (herein called the
“Agreement”), among the Issuers and the original purchasers of the Notes named
in the Purchaser Schedule attached thereto and is entitled to the benefits
thereof.

 

This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Issuers
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving

 

--------------------------------------------------------------------------------


 

payment and for all other purposes, and the Issuers shall not be affected by any
notice to the contrary.

 

The Issuers jointly and severally agrees to make required prepayments of
principal on the dates and in the amounts specified in the Agreement.  This Note
is also subject to optional prepayment, in whole or from time to time in part,
on the terms specified in the Agreement, but not otherwise.

 

This Note is secured by, and entitled to the benefits of, the Collateral
Documents.  Reference is made to the Collateral Documents for a statement
concerning the terms and conditions governing the collateral security for the
obligations of the Issuers hereunder.

 

Each Issuer and any and all endorsers, guarantors and sureties severally waive
demand, presentment for payment, notice of dishonor or default, notice of intent
to accelerate, notice of acceleration (except to the extent required in the
Agreement), protest and diligence in collecting in connection with this Note,
whether now or hereafter required by applicable law.

 

In case an Event of Default shall occur and be continuing, the principal of this
Note may be declared or otherwise become due and payable in the manner and with
the effect provided in the Agreement.

 

Capitalized terms used herein which are defined in the Agreement and not
otherwise defined herein shall have the meanings as defined in the Agreement.

 

2

--------------------------------------------------------------------------------


 

THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF ILLINOIS AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF SUCH STATE (EXCLUDING ANY
CONFLICTS OF LAW RULES WHICH WOULD OTHERWISE CAUSE THIS NOTE TO BE CONSTRUED OR
ENFORCED IN ACCORDANCE WITH THE LAWS OF ANY OTHER JURISDICTION).

 

 

WINMARK CORPORATION

 

 

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

 

Name: Brett D. Heffes

 

 

Title: President

 

 

 

 

 

 

 

WIRTH BUSINESS CREDIT, INC.

 

 

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

 

Name: Brett D. Heffes

 

 

Title: Treasurer

 

 

 

 

 

 

 

WINMARK CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

 

Name: Brett D. Heffes

 

 

Title: Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

GROW BIZ GAMES, INC.

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

 

Name: Brett D. Heffes

 

 

Title: Treasurer

 

--------------------------------------------------------------------------------


 

WINMARK CORPORATION
WIRTH BUSINESS CREDIT, INC.
WINMARK CAPITAL CORPORATION
GROW BIZ GAMES, INC.

5.50% SENIOR SECURED NOTE DUE MAY 14, 2025

 

No. R-3

 

May 14, 2015

$3,500,000

 

PPN: 97424* AA2

 

FOR VALUE RECEIVED, the undersigned, WINMARK CORPORATION, a corporation
organized and existing under the laws of the State of Minnesota (herein called
the “Company”), Wirth Business Credit, Inc., a corporation organized and
existing under the laws of the State of Minnesota (herein called “Wirth”),
Winmark Capital Corporation, a corporation organized and existing under the laws
of the State of Minnesota (herein called “Winmark Capital”), and Grow Biz
Games, Inc., a corporation organized and existing under the laws of the State of
Minnesota (“Grow Biz”; the Company, Wirth, Winmark Capital and Grow Biz being
collectively called the “Issuers”), hereby jointly and severally promise to pay
to PRUCO LIFE INSURANCE COMPANY, or registered assigns, the principal sum of
THREE MILLION FIVE HUNDRED THOUSAND DOLLARS on May 14, 2025, with interest
(computed on the basis of a 360-day year—30-day month) (a) on the unpaid balance
thereof at the rate of 5.50% per annum from the date hereof, payable quarterly
on the 14th day of February, May, August and November in each year, commencing
with the February 14, May 14, August 14 or November 14 next succeeding the date
hereof, until the principal hereof shall have become due and payable, and
(b) (i) on any overdue payment (including any overdue prepayment) of principal,
any overdue payment of Yield-Maintenance Amount, any overdue payment of interest
(to the extent permitted by applicable law), and (ii) during any period when an
Event of Default shall be in existence, at the election of the Required
Holder(s), on the entire principal amount hereof, at a rate per annum from time
to time equal to the Default Rate, payable quarterly as aforesaid (or, at the
option of the registered holder hereof, on demand).  The “Default Rate” shall
mean a rate per annum from time to time equal to the lesser of (i) the maximum
rate permitted by applicable law, and (ii) the greater of (a) 7.50% or (b) 2.00%
over the rate of interest publicly announced by JPMorgan Chase Bank, National
Association, from time to time in New York City as its Prime Rate.

 

Payments of principal of, interest on and any Yield-Maintenance Amount payable
with respect to this Note are to be made at the main office of JPMorgan Chase
Bank in New York City or at such other place as the holder hereof shall
designate to the Company in writing, in lawful money of the United States of
America.

 

This Note is one of a series of Senior Secured Notes (herein called the “Notes”)
issued pursuant to a Note Agreement, dated as of May 14, 2015 (herein called the
“Agreement”), among the Issuers and the original purchasers of the Notes named
in the Purchaser Schedule attached thereto and is entitled to the benefits
thereof.

 

This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Issuers
may treat the

 

--------------------------------------------------------------------------------


 

person in whose name this Note is registered as the owner hereof for the purpose
of receiving payment and for all other purposes, and the Issuers shall not be
affected by any notice to the contrary.

 

The Issuers jointly and severally agrees to make required prepayments of
principal on the dates and in the amounts specified in the Agreement.  This Note
is also subject to optional prepayment, in whole or from time to time in part,
on the terms specified in the Agreement, but not otherwise.

 

This Note is secured by, and entitled to the benefits of, the Collateral
Documents.  Reference is made to the Collateral Documents for a statement
concerning the terms and conditions governing the collateral security for the
obligations of the Issuers hereunder.

 

Each Issuer and any and all endorsers, guarantors and sureties severally waive
demand, presentment for payment, notice of dishonor or default, notice of intent
to accelerate, notice of acceleration (except to the extent required in the
Agreement), protest and diligence in collecting in connection with this Note,
whether now or hereafter required by applicable law.

 

In case an Event of Default shall occur and be continuing, the principal of this
Note may be declared or otherwise become due and payable in the manner and with
the effect provided in the Agreement.

 

Capitalized terms used herein which are defined in the Agreement and not
otherwise defined herein shall have the meanings as defined in the Agreement.

 

2

--------------------------------------------------------------------------------


 

THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF ILLINOIS AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF SUCH STATE (EXCLUDING ANY
CONFLICTS OF LAW RULES WHICH WOULD OTHERWISE CAUSE THIS NOTE TO BE CONSTRUED OR
ENFORCED IN ACCORDANCE WITH THE LAWS OF ANY OTHER JURISDICTION).

 

 

WINMARK CORPORATION

 

 

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

 

Name: Brett D. Heffes

 

 

Title: President

 

 

 

 

 

 

 

WIRTH BUSINESS CREDIT, INC.

 

 

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

 

Name: Brett D. Heffes

 

 

Title: Treasurer

 

 

 

 

 

 

 

WINMARK CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

 

Name: Brett D. Heffes

 

 

Title: Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

GROW BIZ GAMES, INC.

 

 

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

 

Name: Brett D. Heffes

 

 

Title: Treasurer

 

--------------------------------------------------------------------------------


 

WINMARK CORPORATION
WIRTH BUSINESS CREDIT, INC.
WINMARK CAPITAL CORPORATION
GROW BIZ GAMES, INC.

5.50% SENIOR SECURED NOTE DUE MAY 14, 2025

 

No. R-4

 

May 14, 2015

$1,050,000

 

PPN: 97424* AA2

 

FOR VALUE RECEIVED, the undersigned, WINMARK CORPORATION, a corporation
organized and existing under the laws of the State of Minnesota (herein called
the “Company”), Wirth Business Credit, Inc., a corporation organized and
existing under the laws of the State of Minnesota (herein called “Wirth”),
Winmark Capital Corporation, a corporation organized and existing under the laws
of the State of Minnesota (herein called “Winmark Capital”), and Grow Biz
Games, Inc., a corporation organized and existing under the laws of the State of
Minnesota (“Grow Biz”; the Company, Wirth, Winmark Capital and Grow Biz being
collectively called the “Issuers”), hereby jointly and severally promise to pay
to PRUDENTIAL RETIREMENT GUARANTEED COST BUSINESS TRUST, or registered assigns,
the principal sum of ONE MILLION FIFTY THOUSAND DOLLARS on May 14, 2025, with
interest (computed on the basis of a 360-day year—30-day month) (a) on the
unpaid balance thereof at the rate of 5.50% per annum from the date hereof,
payable quarterly on the 14th day of February, May, August and November in each
year, commencing with the February 14, May 14, August 14 or November 14 next
succeeding the date hereof, until the principal hereof shall have become due and
payable, and (b) (i) on any overdue payment (including any overdue prepayment)
of principal, any overdue payment of Yield-Maintenance Amount, any overdue
payment of interest (to the extent permitted by applicable law), and (ii) during
any period when an Event of Default shall be in existence, at the election of
the Required Holder(s), on the entire principal amount hereof, at a rate per
annum from time to time equal to the Default Rate, payable quarterly as
aforesaid (or, at the option of the registered holder hereof, on demand).  The
“Default Rate” shall mean a rate per annum from time to time equal to the lesser
of (i) the maximum rate permitted by applicable law, and (ii) the greater of
(a) 7.50% or (b) 2.00% over the rate of interest publicly announced by JPMorgan
Chase Bank, National Association, from time to time in New York City as its
Prime Rate.

 

Payments of principal of, interest on and any Yield-Maintenance Amount payable
with respect to this Note are to be made at the main office of JPMorgan Chase
Bank in New York City or at such other place as the holder hereof shall
designate to the Company in writing, in lawful money of the United States of
America.

 

This Note is one of a series of Senior Secured Notes (herein called the “Notes”)
issued pursuant to a Note Agreement, dated as of May 14, 2015 (herein called the
“Agreement”), among the Issuers and the original purchasers of the Notes named
in the Purchaser Schedule attached thereto and is entitled to the benefits
thereof.

 

This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Issuers
may treat the

 

--------------------------------------------------------------------------------


 

person in whose name this Note is registered as the owner hereof for the purpose
of receiving payment and for all other purposes, and the Issuers shall not be
affected by any notice to the contrary.

 

The Issuers jointly and severally agrees to make required prepayments of
principal on the dates and in the amounts specified in the Agreement.  This Note
is also subject to optional prepayment, in whole or from time to time in part,
on the terms specified in the Agreement, but not otherwise.

 

This Note is secured by, and entitled to the benefits of, the Collateral
Documents.  Reference is made to the Collateral Documents for a statement
concerning the terms and conditions governing the collateral security for the
obligations of the Issuers hereunder.

 

Each Issuer and any and all endorsers, guarantors and sureties severally waive
demand, presentment for payment, notice of dishonor or default, notice of intent
to accelerate, notice of acceleration (except to the extent required in the
Agreement), protest and diligence in collecting in connection with this Note,
whether now or hereafter required by applicable law.

 

In case an Event of Default shall occur and be continuing, the principal of this
Note may be declared or otherwise become due and payable in the manner and with
the effect provided in the Agreement.

 

Capitalized terms used herein which are defined in the Agreement and not
otherwise defined herein shall have the meanings as defined in the Agreement.

 

2

--------------------------------------------------------------------------------


 

THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF ILLINOIS AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF SUCH STATE (EXCLUDING ANY
CONFLICTS OF LAW RULES WHICH WOULD OTHERWISE CAUSE THIS NOTE TO BE CONSTRUED OR
ENFORCED IN ACCORDANCE WITH THE LAWS OF ANY OTHER JURISDICTION).

 

 

WINMARK CORPORATION

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

 

Name: Brett D. Heffes

 

 

Title: President

 

 

 

 

 

 

 

WIRTH BUSINESS CREDIT, INC.

 

 

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

 

Name: Brett D. Heffes

 

 

Title: Treasurer

 

 

 

 

 

 

 

WINMARK CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

 

Name: Brett D. Heffes

 

 

Title: Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

GROW BIZ GAMES, INC.

 

 

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

 

Name: Brett D. Heffes

 

 

Title: Treasurer

 

--------------------------------------------------------------------------------